UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-4026


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN A. BEHRENS,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:13-cr-00019-FPS-JES-1)


Submitted:   July 28, 2014                 Decided:   August 18, 2014


Before WILKINSON, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling,
West   Virginia;  Kristen   S.   Leddy,   Research and  Writing
Specialist, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Martinsburg,
West Virginia, for Appellant. William J. Ihlenfeld, II, United
States Attorney, Stephen L. Vogrin, Assistant United States
Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brian A. Behrens was convicted by a jury of being a

prohibited          person      in     possession       of    a     firearm,          18     U.S.C.

§ 922(g)(1) (2012), and sentenced to 27 months’ imprisonment.

He appeals, arguing that the district court erred in denying his

motion to suppress in which Behrens claimed that both the stop

of his vehicle, and the subsequent search thereof, violated his

Fourth Amendment rights.                   Behrens also claims that the district

court       erred    in       denying      his   motions      for       new    trial        and    to

interview jurors based on his discovery that one of the jurors

was     a    childhood         friend      of    the    son       of     Behrens’          longtime

girlfriend.         Finding no error, we affirm.

               We     review         the    district      court’s         factual          findings

regarding      the     motion        to    suppress     for       clear       error,       and    the

court’s legal conclusions de novo.                        United States v. Burgess,

684 F.3d 445, 452 (4th Cir.), cert. denied, 133 S. Ct. 490

(2012).        When       a    suppression       motion      has       been    denied       by    the

district court, this court construes the evidence in the light

most favorable to the Government.                      United States v. Foster, 634

F.3d 243, 246 (4th Cir. 2011).                       We also defer to the district

court’s credibility findings.                        United States v. Griffin, 589

F.3d 148, 150-51 n.1 (4th Cir. 2009).

               A    vehicle      stop      is    permissible        if    the    officer          has

probable      cause       to    believe      a   traffic      violation         has    occurred,

                                                 2
Whren v. United States, 517 U.S. 806, 809-10 (1996), or has a

reasonable    suspicion     of    unlawful       conduct,     regardless         of   the

officer’s subjective motivations, Terry v. Ohio, 392 U.S. 1, 20-

22 (1968).     Here, it is undisputed that the automobile driven by

Behrens had an expired inspection sticker.

             Behrens’ reliance on United States v. Gaines, 668 F.3d

170 (4th Cir. 2012), is misplaced.                    In Gaines, the Government

appealed from a district court order granting Gaines’ motion to

suppress.     The Government conceded on appeal that the traffic

stop and subsequent pat down were unlawful based on the district

court’s factual finding that “the officers could not have seen

the   very   slight    crack      in   the      lower    right    portion       of     the

[automobile’s]     windshield.”           Id.    at    172.      In    reaching       that

conclusion, the district court specifically declined to credit

the testimony of the arresting officers.                      Here, by contrast,

the   district    court   credited        the   Government’s          version    of   the

events, including Officer Haines’s testimony that he had seen

the   expired     inspection        sticker       before      stopping          Behrens.

Therefore we find that the district court did not err in finding

that the traffic stop was valid.

             Subsequent to a valid stop, an officer “may conduct a

protective search of the passenger compartment of a lawfully

stopped   automobile      where    the    ‘officer      possesses       a   reasonable

belief    based   on   specific     and    articulable        facts     which,       taken

                                           3
together      with    the     rational     inferences          from       those      facts,

reasonably warrant the officer in believing that [a] suspect is

dangerous and the suspect may gain immediate control of weapons’

within the vehicle.”          United States v. Holmes, 376 F.3d 270, 276

(4th Cir. 2004) (quoting Michigan v. Long, 463 U.S. 1032, 1049

(1983)).       We    find    that   the   evidence       supported         the     district

court’s conclusion that Officer Haines had a reasonable belief

that Behrens was armed and potentially dangerous.                           Accordingly,

we affirm the denial of Behren’s motion to suppress.

              Next, Behrens challenges the district court’s denial

of two post-trial motions—one for a new trial alleging juror

misconduct and one to interview trial jurors.                       Both motions were

based    on   Behrens’      assertion     that    one     of       the    jurors—Michael

Snyder—failed to disclose during voir dire that he knew, and at

one time had a close relationship with, the son of one of the

witnesses who testified for Behrens, Danielle Keith.                             Keith was

Behrens’ long-time girlfriend.              Behrens argues that, because of

the     potential     bias     against     him        based    on        prior     personal

knowledge, he would have had cause to strike Snyder had he known

of the relationship with Keith’s son.                    He also argues that he

should    have   been    given      the   opportunity         to    ascertain       whether

Snyder    shared     this    information       with    any    other       member    of   the

jury.



                                           4
            We review both the denial of a motion for new trial,

as   well   as    the   denial       of     a   post-trial       request       to    interview

jurors, under an abuse of discretion standard.                           United States v.

Bartko, 728 F.3d 327, 334 (4th Cir. 2013); United States v.

Gravely, 840 F.2d 1156, 1159 (4th Cir. 1988).

            In order to obtain a new trial based on juror deceit

(either intentional or unintentional) a defendant “must first

demonstrate that a juror failed to answer honestly a material

question . . . and then further show that a correct response

would have provided a valid basis for a challenge for cause.”

McDonough Power Equipment, Inc. v. Greenwood, 464 U.S. 548, 556

(2005).      In    addition,        “a    showing         that   a    juror    was    actually

biased,     regardless         of    whether         the      juror    was      truthful   or

deceitful, can also entitle a defendant to a new trial.”                                 Jones

v. Cooper, 311 F.3d 306, 310 (4th Cir. 2002).

            As the district court noted, there is no evidence that

Snyder dishonestly answered questions during voir dire as both

Keith and her son now go by a different last name and Behrens

failed to identify the time period when Snyder and her son were

friends.          Moreover,         there       is       no   evidence        that   Snyder’s

relationship with Keith’s son (or with Keith) was anything other

than congenial.         Because Behrens’ allegations of bias are purely

speculative,      we    find    no    abuse         of    discretion     by    the   district



                                                5
court in denying Behrens’ motion for a new trial or his motion

to interview the jurors for potential bias.

           Based on the foregoing, we affirm Behrens’ conviction.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     6